IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE, )
)
Plaintiff, )
)
v )
) Cr. ID. No. 1308012601
)
SEBASTIAN MICHEL, )
)
Defendant.

Submitted: August 23, 2016
Decided: November 30, 2016

Upon Commissioner’s Report and Recommendation on Defendant’s Motion for
Appointment of Counsel and Motion for Postconviction Relief

ADOPTED
ORDER

This 30th day of Novernber, 2016, the Court has considered the
Cornrnissioner’s Report and Recommendation, Defendant’s Motion for
Appointment of Counsel, Defendant’s Motion for Postconviction Relief, and the
relevant proceedings below.

On March 23, 2016, Defendant Sebastian Michel filed this pro se motion for
Appointment of Counsel and Postconviction relief. The motion Was referred to a
Superior Court Commissioner in accordance With 10 Del. C. § 512(b) and Superior

Court Criminal Rule 62 for proposed findings of fact and conclusions of law. The

Commissioner issued the Report and Recommendation on July 21, 2016. The
Commissioner recommended that Defendant’s Motions for Appointment of
Counsel and Postconviction Relief be denied.

“Within ten days after filing of a Commissioner’s proposed Report and
Recommendation . . . any party may serve and file Written objections.”1 Neither
party has filed an objection to the Commissioner’s Report and Recommendation.

The Court holds that the Commissioner’s Report and Recommendation
dated July 2l, 2016, should be adopted for the reasons set forth therein. The
Commissioner’s findings are not clearly erroneous, are not contrary to law, and are
not an abuse of discretion.2

THEREFORE, after careful and de novo review of the record in this action,
the Court hereby adopts the Commissioner’s Report and Recommendation in its
entirety. Defendant’s Motions for Appointment of Counsel and Postconviction
Relief are hereby DENIED.

IT IS SO ORDERED.

 

W /
The Honorable Mary M. Johnston

 

1 super. Ct. crim. R. 62(a)(5)(ii).
2 super ct. Crim. R. 62(a)(4)(iv).